DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 14, 2022 has been entered. 
Claims 16 and 20 have been canceled.
Claims 1-15, 17-19 and 21-23 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on June 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,908,995 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15, 17-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Fillingim et al. (U.S. Patent Application Publication No. 2013/0205183 A1) discloses: A method, comprising:
accessing a code stored in a first portion of a memory (Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115”.
The Examiner finds the ECC codewords stored on other columns 118 of the array 115 as disclosed in Fillingim teaches the claimed “accessing a code stored in a first portion of a memory”.), wherein the code is generated by encoding data using an encoder (ECC write module 246) included in error correcting code (ECC) logic (Paragraph [0090]: “The read module 241 may comprise an ECC read module 245 configured to detect and/or correct errors in data read from the solid-state storage medium 110 using, inter alia, the ECC encoding of the data (e.g., as encoded by the ECC write module 246), parity data (e.g., using parity substitution), and so on.”
The Examiner finds the ECC encoding of the data by the ECC write module 246 and stored on columns 118 of the array 115 as disclosed in Fillingim teaches the claimed “wherein the code is generated by encoding data using an encoder included in error correcting code (ECC) logic”.), the data stored in a second portion of the memory, and wherein the ECC logic further includes a decoder (ECC read module 245. 
Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115, correcting errors within the one or more other ECC codewords (e.g., decoding the ECC codewords), and using the corrected ECC codewords to reconstruct data of the failed element 116A-Y.”
Paragraph [0090]: “The read module 241 may comprise an ECC read module 245 configured to detect and/or correct errors in data read from the solid-state storage medium 110 using, inter alia, the ECC encoding of the data (e.g., as encoded by the ECC write module 246), parity data (e.g., using parity substitution), and so on.”
The Examiner finds the reconstructing data of a failed solid-state storage element 116A-Y as disclosed in Fillingim teaches the claimed “the data stored in a second portion of the memory”.
The Examiner further finds the read module 241 decoding the ECC codewords to correct errors within the one or more other ECC codewords as disclosed in Fillingim teaches the claimed “wherein the ECC logic further includes a decoder”.);
detecting an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC logic (Paragraph 0258]: “Step 1650 may comprise identifying an ECC codeword symbol 630 that is unavailable due to, inter alia, an uncorrectable error in the ECC codeword symbol 630, read failure, hardware fault, and/or the like.”
The Examiner finds the identifying of an ECC codeword symbol 630 that is unavailable due to, inter alia, an uncorrectable error in the ECC codeword symbol 630, read failure, hardware fault, and/or the like as disclosed in Fillingim teaches the claimed “detecting an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC logic”.);
determining that the error in the code is correctable (Paragraph [0091]: “The ECC read module 245 may be configured to correct any “correctable” errors using the ECC encoding. In some embodiments, the ECC read module 245 may attempt to correct errors that cannot be corrected by use of the ECC encoding using other techniques, such as parity substitution, or the like. Alternatively, or in addition, the ECC read module 245 may attempt to recover data comprising uncorrectable errors from another source. For example, in some embodiments, data may be stored in a RAID configuration. In response to detecting an uncorrectable error, the ECC read module 245 may attempt to recover the data from the RAID, or other source of redundant data (e.g., a mirror, backup copy, or the like).”
The Examiner finds the ECC read module 245 identifying and correcting “correctable” errors using the ECC encoding as disclosed in Fillingim teaches the claimed “determining that the error in the code is correctable”.);
correcting the error in the code to form a corrected code;
retrieving the data from the second portion of the memory (Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115, correcting errors within the one or more other ECC codewords (e.g., decoding the ECC codewords), and using the corrected ECC codewords to reconstruct data of the failed element 116A-Y.”
The Examiner finds the decoding the ECC codewords to correct errors within the one or more other ECC codewords before reconstructing the data of the failed element 116A-Y as disclosed in Fillingim teaches the claimed “correcting the error in the code to form a corrected code; retrieving the data from the second portion of the memory”.); 
verifying the retrieved data using the corrected code (Paragraph [0175]: “In some embodiments, the ECC read module 245 may comprise a relational verification module 645 configured to verify relational information on the ECC codewords 620 (e.g., verify and/or authenticate one or more markings on the ECC codewords 620).”
The Examiner finds the relational verification module 645 of the ECC read module 245 configured to verify relational information on the ECC codewords 620 as disclosed in Fillingim teaches the claimed “verifying the retrieved data using the corrected code.”).
However, the Examiner finds Fillingim does not teach or suggest the claimed “method, comprising: accessing a code stored in a first portion of a memory, wherein the code is generated by encoding data using an encoder included in error correcting code (ECC) logic, the data stored in a second portion of the memory, and wherein the ECC logic further includes a decoder; detecting an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC logic; determining that the error in the code is correctable; correcting the error in the code to form a corrected code; retrieving the data from the second portion of the memory; verifying the retrieved data using the corrected code; accessing a second code stored in the first portion of a memory, wherein the second code is created for second data using the encoder included in the ECC logic; detecting an error in the second code caused by a hardware fault in the encoder or the decoder included in the ECC logic; and responsive to determining that the error in the second code is not correctable, indicating that the error in the second code is not correctable.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 17, Fillingim et al. (U.S. Patent Application Publication No. 2013/0205183 A1) discloses: A system (system 100), comprising:
error correcting code (ECC) circuitry (adaptive storage module 113) configured to:
access a code stored in a first portion of a memory (Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115”.
The Examiner finds the ECC codewords stored on other columns 118 of the array 115 as disclosed in Fillingim teaches the claimed “access a code stored in a first portion of a memory”.), wherein the code is generated by encoding data using an encoder (ECC write module 246) included in error correcting code (ECC) circuitry (Paragraph [0090]: “The read module 241 may comprise an ECC read module 245 configured to detect and/or correct errors in data read from the solid-state storage medium 110 using, inter alia, the ECC encoding of the data (e.g., as encoded by the ECC write module 246), parity data (e.g., using parity substitution), and so on.”
The Examiner finds the ECC encoding of the data by the ECC write module 246 and stored on columns 118 of the array 115 as disclosed in Fillingim teaches the claimed “wherein the code is generated by encoding data using an encoder included in error correcting code (ECC) circuitry”.), the data stored in a second portion of the memory, and wherein the ECC circuitry further includes a decoder (ECC read module 245. 
Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115, correcting errors within the one or more other ECC codewords (e.g., decoding the ECC codewords), and using the corrected ECC codewords to reconstruct data of the failed element 116A-Y.”
Paragraph [0090]: “The read module 241 may comprise an ECC read module 245 configured to detect and/or correct errors in data read from the solid-state storage medium 110 using, inter alia, the ECC encoding of the data (e.g., as encoded by the ECC write module 246), parity data (e.g., using parity substitution), and so on.”
The Examiner finds the reconstructing data of a failed solid-state storage element 116A-Y as disclosed in Fillingim teaches the claimed “the data stored in a second portion of the memory”.
The Examiner further finds the read module 241 decoding the ECC codewords to correct errors within the one or more other ECC codewords as disclosed in Fillingim teaches the claimed “wherein the ECC circuitry further includes a decoder”.);
detect an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC circuitry (Paragraph 0258]: “Step 1650 may comprise identifying an ECC codeword symbol 630 that is unavailable due to, inter alia, an uncorrectable error in the ECC codeword symbol 630, read failure, hardware fault, and/or the like.”
The Examiner finds the identifying of an ECC codeword symbol 630 that is unavailable due to, inter alia, an uncorrectable error in the ECC codeword symbol 630, read failure, hardware fault, and/or the like as disclosed in Fillingim teaches the claimed “detect an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC circuitry”.);
determine that the error in the code is correctable (Paragraph [0091]: “The ECC read module 245 may be configured to correct any “correctable” errors using the ECC encoding. In some embodiments, the ECC read module 245 may attempt to correct errors that cannot be corrected by use of the ECC encoding using other techniques, such as parity substitution, or the like. Alternatively, or in addition, the ECC read module 245 may attempt to recover data comprising uncorrectable errors from another source. For example, in some embodiments, data may be stored in a RAID configuration. In response to detecting an uncorrectable error, the ECC read module 245 may attempt to recover the data from the RAID, or other source of redundant data (e.g., a mirror, backup copy, or the like).”
The Examiner finds the ECC read module 245 identifying and correcting “correctable” errors using the ECC encoding as disclosed in Fillingim teaches the claimed “determine that the error in the code is correctable”.);
correct the error in the code to form a corrected code;
retrieve the data from the second portion of the memory (Paragraph [0068]: “In some embodiments, reconstructing data of a failed solid-state storage element 116A-Y may comprise reading one or more ECC codewords stored on other columns 118 of the array 115, correcting errors within the one or more other ECC codewords (e.g., decoding the ECC codewords), and using the corrected ECC codewords to reconstruct data of the failed element 116A-Y.”
The Examiner finds the decoding the ECC codewords to correct errors within the one or more other ECC codewords before reconstructing the data of the failed element 116A-Y as disclosed in Fillingim teaches the claimed “correct the error in the code to form a corrected code; retrieve the data from the second portion of the memory”.); 
verify the retrieved data using the corrected code (Paragraph [0175]: “In some embodiments, the ECC read module 245 may comprise a relational verification module 645 configured to verify relational information on the ECC codewords 620 (e.g., verify and/or authenticate one or more markings on the ECC codewords 620).”
The Examiner finds the relational verification module 645 of the ECC read module 245 configured to verify relational information on the ECC codewords 620 as disclosed in Fillingim teaches the claimed “verify the retrieved data using the corrected code.”).
However, the Examiner finds Fillingim does not teach or suggest the claimed “system, comprising: error correcting code (ECC) circuitry configured to: access a code stored in a first portion of a memory, wherein the code is generated by encoding data using an encoder included in the ECC circuitry, the data stored in a second portion of the memory, wherein the ECC circuitry further includes a decoder; detect an error in the code caused by a hardware fault in the encoder or the decoder included in the ECC circuitry; determine that the error in the code is correctable; correct the error in the code to form a corrected code; retrieve the data from the second portion of the memory; verify the retrieved data using the corrected code; access a second code stored in the first portion of the memory, wherein the second code is created for second data using the encoder included in the ECC circuitry; detect an error in the second code caused by a hardware fault in the encoder or the decoder included in the ECC circuitry; and responsive to determining that the error in the second code is not correctable, indicate that the error in the second code is not correctable.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  
	Claims 2-15, 18-19 and 21-23 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112